Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLORADO

Civil Action No. _________________________

ANN C. HOAK,

                              Plaintiff,
v.

UNITED SPECIALTY INSURANCE
COMPANY,

                              Defendant.



                         CLASS ACTION COMPLAINT
______________________________________________________________________________

       Plaintiff Ann C. Hoak (“Hoak” or “Plaintiff”) brings this action on behalf of herself and all

other similarly situated persons against Defendant United Specialty Insurance Company (“USIC”).

Plaintiff makes the following allegations pursuant to the investigation of her counsel, and based

upon information and belief, except as to the allegations specifically pertaining to her, which are

based on personal knowledge.

I.     NATURE OF ACTION

       1.      This is a class action for breach of contract to recover amounts for the loss of use

of ski passes insured by Defendant. Plaintiff’s claims are supported by the written provisions of

her policy, which are materially the same as those of other policies held by the members of the

proposed class.

       2.      Plaintiff’s ski pass insurance policy covers the cost of the ski pass against the risk

of not being able to use the ski pass due to a covered peril. Defendant promised to reimburse




                                                 1
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 2 of 14




Plaintiff for the cost of her ski pass minus the applicable daily rate or pro-rata reduction for each

day that Plaintiff used her ski pass during the 2019/2020 ski season.

        3.      Despite unambiguous language in the policy, which is a fully integrated insurance

agreement, Defendant breached the policy by failing to pay Plaintiff when she was unable to use

her ski pass because of the COVID-19 pandemic.

        4.      Defendant has caused material harm to Plaintiff and the proposed class by

improperly failing to make payment.

        5.      On behalf of herself and a class of similarly situated persons, Plaintiff seeks to

recover compensatory, as well as declaratory and injunctive relief.


II.     PARTIES


        6.      Plaintiff Ann C. Hoak is a resident of the City of Vail in Eagle County, Colorado.

        7.      Defendant USIC is a property casualty insurance company incorporated under the

laws of the State of Delaware with its principal place of business in the State of Texas at 1900 L

Don Dodson Drive, Bedford, Texas 76021.

III.    JURISDICTION AND VENUE

        8.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d)(2), because this

is a class action in which at least one member of the class is a citizen of a state different from

Defendant, the amount in controversy exceeds $5 million exclusive of interest and costs, and the

proposed class contains more than 100 members.

        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and Local Rule 3.2(b)(1)

in that Defendant resides in this judicial district and division and a substantial portion of the events

giving rise to Plaintiff’s causes of action occurred in this judicial district and division.



                                                   2
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 3 of 14




IV.    FACTUAL BACKGROUND

       The Epic Pass and Ski Pass Insurance

       10.      Defendant USIC provides season ski pass insurance coverage whereby it promises

its insureds coverage against loss of use of the insured’s season ski pass.

       11.      Vail Corporation d/b/a Vail Resorts Management Company (“Vail Resorts”)

operates more than 33 ski resorts throughout the United States. Vail Resorts Management sells

“Epic Passes” promising access to skiing and snowboarding at its resorts. To visit these mountain

resorts, consumers can purchase Epic Passes as: (1) annual passes for prices ranging from $319 to

$979; (2) weekly passes from $391 to $766; or (3) day or multi-day passes from $67 to $766.

       12.      To induce consumers to purchase Epic Passes well in advance of the ski season,

and to mitigate the risk that consumers may be unable to realize the full use of their Epic Pass for

reasons beyond their control, Vail Resorts offers pass insurance to its customers through USIC.

       13.      Upon information and belief, Vail Resorts sold hundreds of thousands of Epic

Passes for the 2019/2020 ski season.

       14.      Upon information and belief, thousands of consumers purchased pass insurance

through USIC.

       15.      The website for Epic Pass identifies pricing for pass insurance as follows, based on

the type of Epic Pass purchased:

                Pass Type                                               Adult/Teen     Child

                Epic Pass                                               $32            $22

                Military Epic Pass – Active/Retired                     $17            N/A

                Military Epic Pass – Active/Retired Dependent           $17            $12

                Military Epic Pass – Veteran                            $27            N/A



                                                 3
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 4 of 14




               Military Epic Pass – Veteran dependent                   $27            $17

               Epic Local Pass                                          $27            $17

               Epic Day Pass                                            $27            $17

               Summit Value Pass                                        $27            $17

               Keystone Plus Pass                                       $17            $12

               Park City Youth Pass                                     $17            $12

               Tahoe Local Pass                                         $27            $17

               Tahoe Value Pass                                         $17            $12

               Kirkwood Pass                                            $27            $17

               Afton Alps Pass                                          $17            $17

               Mt. Brighton Pass                                        $17            $12

               Wilmot Pass                                              $17            $12

        Plaintiff’s Purchase of Ski Pass Insurance

        16.    Plaintiff purchased from Vail Resorts the Epic Pass providing Plaintiff with

unlimited and unrestricted access to the mountain resorts owned and/or operated by Vail Resorts

for the 2019/2020 ski season, and she purchased ski pass insurance from Defendant. A true and

accurate copy of the Certificate of Season Ski Pass Insurance (“Certificate”) is attached hereto as

Exhibit A and is incorporated herein by reference.

        17.    The entire contract between Plaintiff and Defendant consists of the Certificate and

the policy referred to as MASTER POLICY NUMBER: EYHBDISP0317 (“Policy”).

        18.    Plaintiff is the owner of the Policy, which was in force at the time of the alleged

loss.

        19.    Defendant is the effective and liable insurer of the Policy, and policies meeting the

class definition (the “Class Policies”).
                                                 4
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 5 of 14




       20.     The terms of the Policy and Class Policies are not subject to individual negotiation

and are materially the same for all policy owners.

       Terms of the Policy

       21.     The Policy offers the following coverage:

               PROPERTY INSURED AND COVERAGE LIMITS: We cover the
               Season Ski Pass Cost you paid. We cover you against the risk of not being
               able to use your Season Ski Pass due to a covered peril. We will reimburse
               you for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-
               Rata reduction (for the Epic Day Pass) for each day (or portion thereof) that
               you have used your Season Ski Pass during the Ski/Snowboard Season.

       22.     The Policy defines “Season Ski Pass” as follows:

               SEASON SKI PASS – means any lift ticket access pass for multiple day
               usage throughout the duration of the Ski/Snowboard Season.

       23.     The Policy defines the “Ski/Snowboard Season” as follows:

               SKI/SNOWBOARD SEASON – the period starting on October 15, 2019
               and ending on April 15, 2020.

       24.     The Policy defines “Season Ski Pass Cost” as follows:

               SEASON SKI PASS COST – Means the purchase price of the Season Ski
               Pass.

       25.     The Policy defines the “Daily Rate” as follows:

               DAILY RATE – means $95 per day for an adult pass (age 13 and up) at all
               Destination Resorts except; $50 per day at Stevens Pass, Okemo, Stowe and
               Sunapee; $35 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. DAILY
               RATE for a child pass (age 12 and under) is $35 per day at all Destination
               Resorts except $15 per day at Afton Alps, Mt. Brighton and Wilmot Mtn.
               The DAILY RATE does not apply to Epic Day Pass. Usage reduction for
               Epic Day pass will be pro-rated for each usage day and if all days have been
               used there is no refund.

       26.     The Policy defined the “Covered Peril” as follows:

               PERILS INSURED AGAINST: Subject to the Exclusions and Coverage
               Limits, the Insured has coverage against Loss of use of your Season Ski
               Pass if caused by any one of the following unforeseen perils occurring after
               the effective date of coverage:
                                                5
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 6 of 14




                 …

                        e) you are subpoenaed, required to serve on a jury, hijacked,
                        quarantined or your travel visa is denied; (emphasis added)

          27.    The term “quarantined” is not expressly defined within the Policy but is commonly

understood to mean: “to detain in or exclude by quarantine,” “to isolate from normal relations,” “a

restraint upon the activities or communication of persons…designed to prevent the spread of

disease…,” “to exclude, detain, or isolate for political, social, or hygienic reasons,” and “a

system of measures maintained by governmental authority at ports, frontiers, etc., for preventing

the spread of disease.” See Merriam-Webster Dictionary; Dictionary.com.

          28.    The Policy defines Loss as follows:

                 LOSS – means your inability to use your Season Ski Pass due to an
                 unforeseen event, occurrence or circumstance.

          29.    The Policy contains no applicable exclusions for viruses, pandemics, related

government orders or actions taken by Vail Resorts, independently or pursuant to such government

orders.

          Plaintiff’s Purchase of Ski Pass Insurance

          30.    On September 3, 2019, Plaintiff purchased a season Epic Pass for $939 providing

her with unlimited access to the Mountain Resorts owned by Vail Resorts.

          31.    On September 3, 2019, Plaintiff purchased the Policy from USIC for $32.

          32.    As of March 14, 2020, Plaintiff had skied 3 days: February 14, 2020, February 21,

2020, and March 1, 2020.

          Plaintiff’s Loss

          33.    On March 15, 2020, Vail Resorts announced it was closing all its mountain resorts

in response to the COVID-19 pandemic.



                                                 6
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 7 of 14




       34.     As a result of the closure, Plaintiff was restrained from entering upon and using the

facilities of any of the Vail Resort properties and deprived of the use of her Season Epic Pass.

       35.     Eagle County, Colorado, where Plaintiff resides, the Governor of Colorado and the

President of the United States all issued various orders, limiting human contact and restricting

travel and activities to only those considered essential.

       36.     Skiing and snowboarding are considered non-essential activities.

       37.     Upon information and belief, all the jurisdictions in which the 33 properties owned

and/or operated by Vail Resorts were subject to some form of government order related to the

COVID-19 pandemic which precluded Plaintiff from using her Season Epic Pass.

       38.     Plaintiff is entitled to receive from Defendant payment of the cost of her ski pass

($939) less the applicable daily rate ($95 per day) for each day (3 days) that she used her Season

Epic Pass during the Ski/Snowboarding Season. Therefore, Plaintiff is entitled to compensation in

the amount of $654 ($939 - $285 = $654).

       39.     On April 7, 2020, Plaintiff gave prompt notice and provided the requested

information to USIC through its authorized representative as identified in the Policy: American

Claims Management (“ACM”).

       40.     Any documentation requested was provided to ACM within 90 days after the

Covered Loss occurred.

       41.     By letter dated April 10, 2020, ACM acknowledged receipt of Plaintiff’s claim

(“Acknowledgement Letter”), a copy of which is attached hereto as Exhibit B.

       42.     In a separate letter, also dated April 10, 2020 (“Coverage Position”), attached as

Exhibit C, ACM stated that it had “carefully reviewed the insurance policy referenced above as

well as the factual basis of the presented claim” but was not making payment or recommending

payment because it was still determining whether coverage exists.
                                                  7
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 8 of 14




       43.     The Coverage Position further asserted as follows:

               (a) In review, the concern of contracting the virus may not be covered under
                   peril (a) because it is not considered Sickness, as defined by the policy,
                   unless your physician certifies you actually contracted the disease. The
                   policy may not provide you reimbursement for governmental
                   authority(s) recommendation or to avoid, or bars travel, and/or “hold in
                   place”.

               (b) Anxiety, depression, psychological disorders, etc., experienced due to
                   concerns of the virus, travel restrictions imposed, causing the inability
                   to use your pass could disqualify any reimbursement pursuant to
                   exclusion (d).

               (c) Further, Vail’s decision to close their resorts due to the concern of
                   COVID-19 may not be covered under peril (d) since the reason of the
                   closure is not a Natural Disaster as that term is defined by the policy.

               (d) In regard to peril (i), in the event a student’s school closed early and the
                   student returned home for on-line classes, it is possible no coverage
                   exists for that cause of losing the ability to use the ski/snowboard season
                   pass.

       44.     The Coverage Position concluded by stating the Defendant’s position as follows:

               At this time, a final coverage determination has not been made whether pass
               holders with insurance will receive a reimbursement.

       45.     The Denial Letter failed to address and ignored altogether peril (e) which expressly

provided coverage if the insured was “quarantined”.

       46.     Plaintiff’s claim for her Loss under the Policy remains unsatisfied.

       47.     Plaintiff and other purchasers of USIC’s pass insurance have made timely claim for

payment of the benefits due under their policies, but USIC has failed to make payment without

just cause or excuse.

V.     CLASS ACTION ALLEGATIONS

       48.     Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2), 23(b)(3)

and/or 23(c)(4), Plaintiff brings this action on behalf of herself and all others similarly situated,

and seeks to represent the following class:
                                                  8
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 9 of 14




         49.      All persons who purchased an Epic Pass for the 2019/2020 ski season and

purchased from Defendant pass insurance on their Epic Pass, the terms of which provide or

provided against loss of use of the insured’s season ski pass.

         50.      Excluded from the class is Defendant, any entity in which Defendant has a

controlling interest, any of the officers, directors, or employees of the Defendant, the legal

representatives, heirs, successors, and assigns of the Defendant, anyone employed with Plaintiff’s

counsels’ firms, any Judge to whom this case is assigned, and his or her immediate family.

         51.      Plaintiff’s claims satisfy the numerosity, typicality, adequacy, commonality and

superiority requirements under Federal Rule of Civil Procedure 23, as set forth more fully herein.

         52.      The persons who fall within the class number in at least the hundreds and most

likely thousands, and thus the numerosity standard is satisfied. Because class members are

geographically dispersed across the country, joinder of all class members in a single action is

impracticable.

         53.      Class members are readily ascertainable from information and records in

Defendant’s possession, custody, or control. Notice of this action can readily be provided to the

class.

         54.      There are questions of law and fact common to the claims of Plaintiff and the class

that predominate over any questions affecting only individual class members. The questions of

law and fact arising from Defendant’s actions that are common to the class include, without

limitation:

               a. Whether the order and directive from the CEO for Vail Resorts closing all 33 resorts

                  in the United States constituted a quarantine under the terms of the Policy because

                  it was “an unforeseen event, occurrence, or circumstance” that restrained class



                                                    9
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 10 of 14




                members from entering upon and using the facilities of Destination Resorts for the

                purposes permitted by the Epic Pass;

             b. Whether governmental orders applicable to class members were an “unforeseen

                event, occurrence, or circumstance” that constituted a quarantine by restraining

                class members from traveling to Destination Resorts, engaging in activities, and

                using the Epic Pass for its intended purpose;

             a. Whether Defendant breached the terms of the Class Policies;

             b. Whether the class sustained damages as a result of Defendant’s breaches of

                contract;

             c. Whether the class is entitled to damages, restitution, and/or other equitable relief;

                and

             d. Whether the class, or a subset of the class, is entitled to declaratory relief stating

                the proper construction and/or interpretation of the Class Policies.

       55.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the claims asserted herein.

       56.      Plaintiff’s claims are typical of the claims of the class in that Plaintiff and the class

members all purchased ski pass insurance policies containing the same or similar terms including,

in particular, what constitutes a Covered Peril.

       57.      Plaintiff will fairly and adequately protect and represent the interests of the

proposed class, because her interests are aligned with, and not antagonistic to, those of the

proposed class, and she is represented by counsel who are experienced and competent in the



                                                   10
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 11 of 14




prosecution of class action litigation, and have particular expertise with class action litigation on

behalf of purchasers of insurance policies.

       58.     Maintenance of this action as a class action is a fair and efficient method for

adjudicating this controversy. It would be impracticable and undesirable for each member of the

class to bring a separate action. Because of the relatively small size of individual class members’

claims, absent a class action, most class members would likely find the cost of litigating their

claims prohibitively high and would have no effective remedy. In addition, the maintenance of

separate actions would place a substantial and unnecessary burden on the courts and could result

in inconsistent adjudications, while a single class action can determine, with judicial economy, the

rights of all class members.

                               COUNT I: BREACH OF CONTRACT

       59.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       60.     Plaintiff and the class purchased ski pass insurance from Defendant.

       61.     The Policy and Class Policies are valid and enforceable contracts between the

Defendant and Plaintiff and class members.

       62.     Plaintiff and the class members substantially performed their obligations under the

terms of the Policy and Class Policies.

       63.     Plaintiff and the class members suffered a Loss from a Covered Peril.

       64.     Defendant has failed to compensated Plaintiff and class members for their

respective Losses as required by the Policy.

       65.     As a direct and proximate result of Defendant’s breaches, Plaintiff and the class

have sustained damages that are continuing in nature in an amount to be determined at trial.

                COUNT II: DECLARATORY AND INJUNCTIVE RELIEF

       66.     The preceding paragraphs are incorporated by reference as if fully alleged herein.
                                                 11
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 12 of 14




       67.     An actual controversy has arisen and now exists between Plaintiff and the class, on

the one hand, and Defendant, on the other, concerning the respective rights and duties of the parties

under the Policy and Class Policies.

       68.     Plaintiff contends that Defendant has breached the Policy and Class Policies by

failing to timely pay Class Members for their respective Losses by reimbursing each member of

the class for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-Rata reduction (for

the Epic Day Pass) for each day (or portion thereof) that the member has used his/her Season Ski

Pass during the Ski/Snowboard Season.

       69.     Plaintiff, therefore, seeks a declaration of the parties’ respective rights and duties

under the Policy and Class Policies and requests the Court to declare the aforementioned conduct

of Defendant unlawful and in material breach of the Policy and Class Policies so that future

controversies may be avoided.

       70.     Pursuant to a declaration of the parties’ respective rights and duties under the Policy

and Class Policies, Plaintiff further seeks an injunction enjoining Defendant (1) from continuing

to engage in conduct in breach of the Policy and Class Policies; and (2) ordering Defendant to

comply with the terms of the Policy and Class Policies including payment of all amounts due.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

requests relief and judgment against Defendant as follows:

       (a)     That the Court enter an order certifying the class, appointing Plaintiff as a

               representative of the class, appointing Plaintiff’s counsel as class counsel, and

               directing that reasonable notice of this action, as provided by Federal Rule of Civil

               Procedure 23(c)(2), be given to the class;

       (b)     For a judgment against Defendant for the causes of action alleged against it;
                                                 12
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 13 of 14




       (c)       For compensatory damages in an amount to be proven at trial;

       (d)       For a declaration that Defendant’s conduct as alleged herein is unlawful and in

                 material breach of the Policy and Class Policies;

       (e)       For appropriate injunctive relief, enjoining Defendant from continuing to engage in

                 conduct related to the breach of the Policy and Class Policies;

       (f)       For pre-judgment and post-judgment interest at the maximum rate permitted by

                 law;

       (g)       For Plaintiff’s attorney’s fees;

       (h)       For Plaintiff’s costs incurred; and

       (i)       For such other relief in law or equity as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.


April 23, 2020                                  Respectfully submitted,

                                                MILLER SCHIRGER, LLC


                                                s/ Joseph M. Feierabend
                                                John J. Schirger
                                                Matthew W. Lytle
                                                Joseph M. Feierabend
                                                4520 Main Street, Suite 1570
                                                Kansas City, Missouri 64111
                                                816-561-6500
                                                816-561-6501 (f)
                                                jschirger@millerschirger.com
                                                mlytle@millerschirger.com
                                                jfeierabend@millerschirger.com

                                                    - And -




                                                      13
Case 1:20-cv-01152-CMA Document 1 Filed 04/23/20 USDC Colorado Page 14 of 14




                                  Norm Siegel
                                  STUEVE SIEGEL HANSON LLP
                                  460 Nichols Road, Suite 200
                                  Kansas City, Missouri 64112
                                  816-714-7100
                                  816-714-7101 (f)
                                  siegel@stuevesiegel.com l

                                   Attorneys for Plaintiff Ann C. Hoak




                                     14
